LETTS, Judge.
After reviewing the briefs and the record on appeal in this case, we find the appellant failed to demonstrate that his probation violation was not willful and substantive. Therefore, we affirm the revocation of his probation.
Nevertheless, the trial court failed to enter a written order revoking appellant’s probation, and accordingly, we remand for entry of same. Manley v. State, 453 So.2d 231 (Fla. 4th DCA 1984). The trial court, on remand, should enter an order to conform to its oral pronouncements which sentenced him to two years in prison for the strong armed robbery. However, it is without authority to sentence him for more than sixty days for the simple assault conviction, Section 784.011(2), Florida Statutes (1983), and its order should reflect this.
GLICKSTEIN and BARKETT, JJ., concur.